Exhibit 10.3

TERMINATION AGREEMENT AND GENERAL RELEASE

THIS TERMINATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is entered
into as of this 29 day of April, 2007, by and between Snap-on Incorporated, a
Delaware corporation (the “Company”), and Alan T. Biland (the “Executive”).

For and in consideration of the mutual covenants and agreements set forth
herein, the Company and the Executive agree as follows:

1.            Termination of the Executive’s Employment.

(a)          The Executive’s employment with the Company terminated effective as
of April 24, 2007 (the “Termination Date”). On the Termination Date, the
Executive will return to the Company all Company property in the possession of
or used by the Executive, including the Executive’s computer, keys and access
cards.

(b)          The Executive acknowledges the termination of his employment
effective as of the Termination Date and hereby confirms his resignation from
all offices, directorships, committees, fiduciary relationships, and
trusteeships with the Company and with all of its subsidiaries, related
companies, affiliates and divisions as of 5:00 p.m., Central Daylight Time, on
the Termination Date. Except as otherwise specifically provided herein, all
references to the Company shall include its subsidiaries, related companies,
affiliates and divisions.

2.            Consideration to the Executive. If the revocation right set forth
in Section 3(v) below is not exercised, and subject to the Company’s withholding
rights and obligations under Section 12 below, the Company will pay and provide
to the Executive the payments set forth in the various subsections of this
Section 2 in consideration for the Executive’s agreements to the releases,
covenants and other agreements set forth therein. None of the payments set forth
in this Section 2 will provide the Executive with any additional credit or
accrual rights with respect to any retirement or other employee benefit plan of
the Company. All of the payments and benefits described in this Section 2 are
contingent upon the Executive’s compliance with the covenants and agreements set
forth herein, including the restrictive covenants in Section 6 below. In
addition, the payments specified in Section 2(a) below and 2(b) below may be
subject to forfeiture as provided therein. The Executive acknowledges and agrees
that, upon execution hereof, if the Company complies with the terms of this
Agreement, the Company will not have any other obligations to the Executive
arising out of his employment with the Company.

(a)          Severance Amount. The Company will pay to the Executive the amount
of the Executive’s annual base salary of Three Hundred Sixty-Seven Thousand Four
Hundred Dollars ($367,400) in equal monthly payments for the period from the
termination date through April 23, 2008. Such payments (collectively, the
“Salary Continuation Payments”), will be made on the fourth Friday of every
month commencing on May 25, 2007. Notwithstanding the foregoing, the Executive’s
right to receive any unpaid portion of the Salary Continuation Payments will
cease at such time as the Executive accepts employment with any of the
Restricted Companies (as defined below). For purposes hereof, the “Restricted
Companies” means any of the following companies or their respective
subsidiaries: Autozone, Inc., Cornwell, SPX Corporation, the tools business of
The Stanley Works (including but not limited


--------------------------------------------------------------------------------


to MAC Tools), or the tools business of Danaher Corporation (including but not
limited to Matco) or any part of the business of either The Stanley Works or
Danaher Corporation which involves the tools business (including any managerial
position with such companies which directly or indirectly relates to the tool
business of such companies). In the event the Executive accepts employment with
any of the Restricted Companies, he will notify the Company via electronic mail
to the attention of the Vice President and Chief Legal Officer of the Company of
such acceptance and the Executive’s right to receive any remaining unpaid Salary
Continuation Payments will immediately cease.

(b)          Lump Sum Payment. The Company will pay as additional severance to
the Executive on April 24, 2009, Six Hundred Seventy-Five Thousand Dollars
($675,000), by wire transfer to the Executive’s account using wire transfer
instructions to be provided separately by the Executive to the Company.
Notwithstanding the foregoing, such payment will not be paid if the Executive
accepts employment with any of the Restricted Companies at any time prior to
April 24, 2009.

(c)          Medical and Dental Plans. The Company will reimburse the Executive
for the monthly cost of the participation under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended of the Executive and his family
throughout the period from the Termination Date through the first anniversary of
the Termination Date (the “Coverage Period”), in the medical and dental plans in
which the Executive participated as of the Termination Date (the “Plans”), that
covered the Executive and eligible dependents of the Executive as of the
Termination Date, or another plan or plans providing comparable benefits, at the
same out of pocket cost that the Executive would have incurred for that coverage
if he had remained in the employ of the Company through the end of the Coverage
Period, provided that the Coverage Period will terminate as to the Plans
immediately if and when the Executive obtains other employment that offers
substantially similar or improved benefits. The Executive will execute such
documents, if any, reasonably requested by the Company or required by law, in
order to allow the Executive to receive the benefits contemplated in this
Section 2(c).

(d)          Stock Options and Restricted Stock. The Executive currently holds
the options to purchase the Company’s stock (collectively, “Stock Options”)
identified on Exhibit A attached hereto and identifies which of the options are
qualified under Section 422 of the Internal Revenue Code of 1986, as amended and
which are not so qualified. The Executive also holds 42,500 shares of restricted
stock and 9,000 performance shares, none of which are vested. Effective as of
the Termination Date, any unvested Stock Options and all restricted shares held
by the Executive will lapse and terminate. All vested Stock Options may be
exercised by the Executive in accordance with the terms of the applicable option
plans and agreements on or before the dates set forth opposite each such Stock
Option on Exhibit A attached hereto. To the extent that any of such vested Stock
Options are not exercised prior to the date set forth opposite such Stock Option
on Exhibit A attached hereto, such option will lapse and terminate.

(e)          Outplacement. The Executive will be provided unlimited executive
outplacement services from the firm of Lawrence, Allen & Kolbe, in Brookfield,
Wisconsin, which will be at the Company’s expense.

2


--------------------------------------------------------------------------------


(f)           Deferred Stock. The Executive will be paid all vested amounts due
him under the Snap-on Incorporated Deferred Compensation Plan in accordance with
the terms of such plan and the Executive’s deferral elections thereunder.
Exhibit B attached hereto is the most recently available information which the
Company has received with respect to the Executive thereunder.

3.            Release of the Company by the Executive. The Executive, with the
intention of binding himself, his spouse, dependants, heirs, executors,
administrators and assigns, does hereby release, acquit and forever discharge
the Company, and all of its past, present and future officers, directors,
employees, shareholders, agents, successors, assigns and attorneys, and employee
benefit plans and programs, of and from all manner of actions, causes of action,
arbitrations, suits, debts, sums of money, accounts, reckonings, bonds,
covenants, controversies, agreements, promises, damages, judgments, charges,
claims and demands (collectively, “Claims”) that the Executive now has or may
have for actions, inactions or omissions of the Company on or prior to the date
of this Agreement, or arising out of any facts or circumstances existing as of
the date of this Agreement, and whether arising out of the Executive’s
employment with the Company or otherwise including, but not limited to, Claims
under the Executive Retirement Income Security Act, Claims of employment
discrimination under federal, state or local laws, Claims under ADEA (as defined
below), Claims under the Fair Employment Laws, Claims for violations of statute,
or public policy, and any tort, contract, quasi-contract or other common law
Claims; provided, however, that the foregoing release shall not apply to: (i)
any breach by the Company of this Agreement; (ii) any Claims which may arise
after the date this Agreement is signed; or (iii) subject to the terms and
limitations therein, any Claims for indemnification under the Indemnification
Agreement dated August 22, 2003, between the Company and the Executive (the
“Indemnification Agreement”). The Executive acknowledges and agrees that the
payments to the Executive under Section 2 above are in addition to and in lieu
of any other benefits or rights the Executive may have under other stock option
or incentive plan or long-term incentive or other compensation plan and that the
Executive will receive no payments or benefits under any of such other plans
including the Company’s 2007 Management Incentive Plan, any of the Company’s
long-term incentive plans (including the 2005-2007, 2006-2008 and 2007-2009
long-term incentive plans), or the Company’s Employee Stock Plan. The Executive
hereby expressly gives up any and all rights to any benefits otherwise payable
under any of the Company’s severance plans and policies or incentive plans or
programs, except as provided herein, and the Executive hereby expressly waives
the benefits of any statute or rule of law which, if applied to this release,
would otherwise exclude from its binding effect any Claims not known by the
Executive to exist which arose prior to the signing of this Agreement.

The Executive agrees and expressly acknowledges that this Agreement includes a
waiver and release of all claims which the Executive has or may have under the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et
seq. (“ADEA”). The following terms and conditions apply to and are part of the
waiver and release of the ADEA claims under this Agreement:

(i)           This Agreement is written in a manner calculated to be understood
by the Executive.

3


--------------------------------------------------------------------------------


(ii)          The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the date on which
the Executive signs this Agreement.

(iii)         This Agreement provides for consideration in addition to anything
of value to which the Executive is already entitled.

(iv)         The Executive is granted 21 days after the Executive is presented
with this Agreement to decide whether or not to sign this Agreement. This period
will expire on May 15, 2007. If the Executive executes this Agreement prior to
the expiration of such period, the Executive does so voluntarily and after
having had the opportunity to consult with an attorney.

(v)          The Executive will have the right to revoke this Agreement within
seven days of signing this Agreement. In the event this Agreement is revoked,
this Agreement will be null and void in its entirety, and the Executive will not
receive the payments described in Section 2 above. Any revocation should be
communicated in writing by personal delivery or by first-class mail to:

Vice President and Chief Legal Officer
Snap-on Incorporated
P.O. Box 1410
2810-80th Street
Kenosha, Wisconsin 53141-1410

If the Executive does not exercise his right to revoke this Agreement, it will
become effective on the eighth day after he has signed it.

4.            Advice of Counsel. The Executive represents and warrants that he
has read this Agreement, that he has had adequate time to consider it, that he
has been advised by the Company to consult with an attorney and has consulted
with an attorney prior to executing this Agreement, that he understands the
meaning and application of this Agreement and that he has signed this Agreement
knowingly, voluntarily and of his own free will with the intent of being bound
by it.

5.            Severability; Modification of Agreement. If any provision of this
Agreement shall be found invalid or unenforceable in whole or in part, then such
provisions shall be deemed to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable or shall be deemed
excised from this Agreement as such circumstances may require, and this
Agreement shall be construed and enforced to the maximum extent permitted by law
as if such provision had been originally incorporated herein as so modified or
restricted or as if such provision had not been originally incorporated herein,
as the case may be.

6.            Restrictive Covenants.

(a)          No Solicitation of Customers, Distributors, Franchisees or
Suppliers. For the consideration paid in Section 2 above, for the period from
the Termination Date through

4


--------------------------------------------------------------------------------


April 24, 2009 (the “Restricted Period”), the Executive shall not directly or
indirectly, either individually or acting in concert, attempt in any manner to
solicit and/or otherwise persuade or induce any person or entity who is or has
been during the two year period prior to the date hereof a customer,
distributor, franchisee or supplier of the Company to cease to do business with
or cancel its business with the Company, to reduce the amount of business which
any such customer, distributor, franchisee or supplier or former customer,
distributor or supplier has customarily done or contemplated doing with the
Company or to refrain from increasing the amount of business with the Company.

(b)          No Solicitation of Employees. For the consideration paid in Section
2 above, during the Restricted Period, the Executive shall not directly or
indirectly, either individually or acting in concert, solicit for employment or
retention any individual who is an employee, agent or representative of the
Company as of the date hereof, or influence or attempt to influence any employee
of the Company to terminate his or her employment with the Company.

(c)          Restricted Companies. The Executive acknowledges and agrees that
the Executive’s rights to any unpaid Salary Continuation Payments under Section
2(a) above or the lump-sum payment under Section 2(b) above, will cease and
terminate as provided therein in the event the Executive accepts employment with
any of the Restricted Companies.

7.            Confidentiality of Terms; No Disparagement; and Confidential
Information.

(a)          This Agreement and all matters relating to or leading up to the
negotiation and effectuation of this Agreement are confidential and will not be
disclosed to any third party except (i) to accounting and tax advisors and to
employees and administrative personnel of the Company with a need to know to the
extent necessary to perform services or (ii) as required by law, rule or
regulation.

(b)          The Executive agrees that he will conduct himself in a professional
manner and not make any disparaging, negative or other statements regarding the
Company, or any of the Company’s officers, directors or employees which could
reasonably be believed in any way to have an adverse effect on the business or
affairs of the Company or otherwise be injurious to or not be in the best
interests of the Company, any such other persons.

(c)          The Company agrees that it will conduct itself, and will cause its
respective directors and officers to conduct themselves, in a professional
manner and not make any disparaging, negative or other statements regarding the
Executive, his professional qualifications, his employment relationship with the
Company or the termination thereof, or any similar matter which could reasonably
be believed in any way to have an adverse effect on the Executive’s professional
reputation or prospects or personal affairs or otherwise be injurious to or not
be in the best interests of the Executive.

(d)          The Executive agrees to keep all Confidential Information (as
defined below) in confidence and as private and privileged records of the
Company and will not divulge or disclose any Confidential Information at any
time. Confidential Information is highly valuable to the Company, and disclosure
of such information would cause serious competitive

5


--------------------------------------------------------------------------------


harm. “Confidential Information” is any and all information relating to the
Company’s (including all affiliated companies) private or proprietary matters,
confidential matters or trade secrets and includes, but is not limited to,
information of a technical nature, such as methods, know-how, formulas,
compositions, processes, discoveries, machines, inventions, ideas, computer
programs, software, data, data analysis, data compilations, research projects,
and business information concerning the Company’s strategies, products,
production, development, costs, purchasing, pricing, profits, market, sales,
accounts, customers, franchisees, financing, expansions, and other information
relating to its business practices or policies.

8.            No Assistance in Litigation. The Executive agrees not to aid in,
voluntarily assist in, or encourage the pursuit of litigation or any other form
of legal or administrative proceeding against the Company by any other person or
entity. In the event that the Executive is required to divulge or make any
disclosure of any confidential information relating to his knowledge of the
Company pursuant to a court order or subpoena, the Executive agrees to provide
written notice of such legal process to the Company within three business days
of the Executive’s receipt of the legal process. At no time shall the Executive
accept any payment, other than statutory witness fees, to testify in any legal
proceeding or arbitration against the Company.

9.            Release of the Executive by the Company. The Company, on behalf of
itself and its present and former directors, officers, agents, representatives
and employees, hereby releases the Executive from any and all Claims whatsoever
that any of them has or may have against the Executive relating to any action,
inaction or omission of the Executive prior to the date of this Agreement or any
facts or circumstances existing as of the date of this Agreement, and whether
arising out of the Executive’s employment with the Company or otherwise;
provided, however, that this release does not apply to (i) any breach or failure
by the Executive to perform his obligations under this Agreement, (ii) any
criminal act on the part of the Executive directly and adversely affecting the
Company, (iii) any Claim which may arise after the date this Agreement is
signed, or (iv) any Claim of the Company under the Indemnification Agreement.

10.          Acknowledgment of the Executive. The Executive acknowledges that he
is not aware of any violation by the Company or any of its officers or directors
of any law, rule or regulation or of any policy of the Company (including any
applicable code of conduct) which could have a material effect on the Company.

11.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns. Notwithstanding the foregoing, neither this
Agreement nor any rights hereunder may be assigned to any party by the Company
or the Executive without the prior written consent of the other party hereto.

12.          Entire Agreement. The Executive and the Company each represent and
warrant that no promise or inducement has been offered or made except as set
forth herein and that the consideration stated herein is the sole consideration
for this Agreement. This Agreement contains the entire agreement between the
parties with respect to payments to be made by the Company to the Executive and
the obligations of the Executive and the Company regarding non-competition,
non-solicitation, confidentiality and nondisparagement, superseding all prior

6


--------------------------------------------------------------------------------


agreements. The parties agree that it is their intent that this Agreement be
fair and reasonable to both parties.

13.          Withholding. The Company may withhold from any amounts payable
under this Agreement and pay over to the appropriate taxing authority such
federal, state, or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

14.          Remedies for the Company. Nothing in this Agreement, including the
provisions of Sections 2(a) above and 2(b) above, which require the forfeiture
of payments by the Executive, will be deemed to limit the remedies of the
Company for breach of this Agreement by the Executive or create any liquidated
damages for the Company. The Executive acknowledges and agrees that the Company
will have all rights and remedies available at law or in equity, including the
ability to obtain specific performance, to enforce the terms of this Agreement.

THE EXECUTIVE ACKNOWLEDGES THAT HE WAS GIVEN, PRIOR TO SIGNING THIS AGREEMENT, A
PERIOD OF AT LEAST 21 DAYS FROM DELIVERY TO HIM OF THIS AGREEMENT WITHIN WHICH
TO CONSIDER THIS AGREEMENT.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.

THE EXECUTIVE:

THE COMPANY:
SNAP-ON INCORPORATED

 

 

/s/ Alan T. Biland

 

By:

/s/ Iain Boyd

 

Alan T. Biland

Name:

Iain Boyd

 

Title:

Vice President Human Resources

 

 

Date: April 29, 2007

Date: May 8, 2007

 

7


--------------------------------------------------------------------------------



EXHIBIT A
VESTED OPTIONS FOR ALAN T. BILAND

 

 

Number of
Vested Options

 

Executive Price
Per Share

 

Date of Grant

 

Expiration Date for
Exercise of Options

 

 

 

 

 

 

 

 

 

 

 

 

2,185

 *

 

$ 45.75

 

April 6, 1998

 

July 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,815

 

 

$ 45.75

 

April 6, 1998

 

October 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5,796

 *

 

$ 34.50

 

January 22, 1999

 

July 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6,204

 

 

$ 34.50

 

January 22, 1999

 

October 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3,405

 *

 

$ 29.36

 

April 27, 2001

 

July 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16,595

 

 

$ 29.36

 

April 27, 2001

 

October 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10,000

 

 

$ 26.23

 

June 21, 2001

 

October 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3,103

 *

 

$ 32.22

 

January 25, 2002

 

July 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16,897

 

 

$ 32.22

 

January 25, 2002

 

October 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3,982

 *

 

$ 25.11

 

January 24, 2003

 

July 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9,518

 

 

$ 25.11

 

January 24, 2003

 

October 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3,172

 *

 

$ 31.52

 

January 23, 2004

 

July 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10,328

 

 

$ 31.52

 

January 23, 2004

 

October 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14,000

 

 

$ 33.75

 

February 18, 2005

 

October 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16,000

 

 

$ 31.48

 

April 1, 2005

 

October 24, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21,000

 

 

$ 39.35

 

February 16, 2006

 

October 24, 2007

 

--------------------------------------------------------------------------------

*The options are incentive stock options under Section 422 of the Internal
Revenue Code of 1986, as amended. All other options are not qualified under such
Section 422.

8


--------------------------------------------------------------------------------